DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “solderable land” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the solderable member”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites “A conformal coating control method” in the preamble.  It is unclear if this is an additional method to that of claim 1 or an extension.  This is further complicated since the “solder mask” and “solderable member” seem to be in addition to the “conformal control surface feature” and “at least one solderable member” of claim 1.  Additionally, it is unclear if the “printed circuit board”, “integrated circuit”, “soldering…”, and “applying” are the same as claim 1 or not.  For the purpose of this examination, these limitation will be interpreted as addressed the same/further limiting version as those recited in claim 1.
Claims 24 and 26 recite the limitation “respective perimeter pads”.  There is insufficient antecedent basis for this limitation in the claims.
Claims 24 and 26 recite “connect respective perimeter pads physically.”  It is unclear as to what the respective perimeter pads are. For the purpose of this examination, this limitation will be interpreted as the “solderable land”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8, 17, 18, and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 5,936,309) in view of Eisenbeis et al. (US 2008/0216704 A1) and Grieder et al. (US 6,824,041 B2).
Regarding claim 1, Kim teaches:
A method, comprising: 
arranging at least one conformal control surface feature [solder resist (14); figures 4-5] on a surface of a printed circuit board [PCB (13)] proximate perimeter pads [Cu pad (15)] of an integrated circuit [CSP (11)]; and
soldering, to the printed circuit board, the integrated circuit [solder paste, which contains flux, is applied to the pads and reflowed; 3:19-22].
Kim does not teach:
wherein the at least one conformal control surface feature includes at least one solderable member arranged proximate the perimeter pads of the printed circuit board and proximate a corner of the integrated circuit, the solderable member including a solderable land and comprising a solderable material.
a conformal coating control method,
applying a conformal coating material to the printed circuit board, and
wherein the conformal coating material is at least partially restricted from flowing between the integrated circuit and the printed circuit board by solder flux residue accumulated proximate the conformal control surface feature.
Concerning the solderable member:
The examiner notes that solderable spacers/stand-offs are well-known in the art since their name implies their use.  Since the applicant did not traverse the examiner’s assertion of official notice, the examiner notes that the above well-known fact in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.
Grieder teaches a process of soldering electronic components (300, 320) wherein ball/spacer (350) may be soldered between the corners of the components via corner pads (330) and paste (340) in order to ensure proper standoff, pitch, and coplanarity; abstract and figure 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the stand-off concept of Grieder into Kim in order to ensure proper standoff, pitch, and coplanarity.  Note that solder residue is intrinsically proximate the spacer since the spacer is part of the assembly.
Concerning the conformal coating:
Eisenbeis teaches conformal coating is typically a coating material applied to a substrate, such as electronic assembly or electronic circuitry, to provide protection against environmental contaminants such as moisture, dust, chemicals, and temperature extremes; 0002.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply a conformal coating to the soldered Kim electronic assembly in order to provide protection against environmental contaminants such as moisture, dust, chemicals, and temperature extremes.  
Concerning any claimed results:
Since the prior art process, i.e. the process based on the combined prior art references above, is identical to the claimed process it is the examiner’s position that the prior art process will achieve any claimed result.  This reasoning applies to any claim below where a result is claimed.   Note that according to the applicant the use of flux results in the residue partially restricting the flow conformal coating material and since the prior art process uses flux it will intrinsically achieve the same result.
Regarding claim 2, Kim teaches:
wherein the at least one conformal control surface feature includes a solder mask material [solder resist (14)].
Regarding claim 3, Kim teaches:
wherein the perimeter pads of the integrated circuit define channels between the integrated circuit and the printed circuit board [tunnels; 3:6-8 and figures 4-5].
Regarding claims 4 and 5, Kim teaches:
wherein the solder mask material partially fills at least some of the channels defined by the perimeter pads of the integrated circuit [see figures 4 and 5].
wherein the solder mask material partially fills each of the channels defined by the perimeter pads of the integrated circuit [see figures 4 and 5].
Regarding claims 8, 20, and 23, Kim teaches:
wherein the integrated circuit includes a quad-flat no-leads package [CSP (11)].	Regarding claim 17, all of the limitations of this claim are addressed in the rejection of claim 1 except the following:
wherein the channels are defined by perimeter pads that are disposed along the perimeter of the integrated circuit.
However, one viewing Kim figure 5 would easily notice that pads (15) are placed along the perimeter of the CSP (11) and that the channels are defined by the space between the perimeter pads (15).  Note this claim does not exclude there still being interior pads.  
Regarding claims 18 and 22, Kim teaches:
wherein the solder mask material reduces a stand-off gap height between the integrated circuit and the printed circuit board [see figure 4].
Regarding claim 21, the solder mask material is met by solder resist (14) and the solderable material is met by solder ball (350) in the rejection of claim 1.   The remaining limitations are met by the rejections of claim 1 and 3.
Regarding claims 24 and 26, Kim does not teach:
wherein the solderable member arranged proximate the perimeter pads connect respective perimeter pads physically.
However, the incorporation of Grieder corner pads (330) meet this claim.
Regarding claims 25 and 27, Kim teaches:
wherein the channels are defined by perimeter pads that are disposed along the perimeter of the integrated circuit [one viewing Kim figure 5 would easily notice that pads (15) are placed along the perimeter of the CSP (11) and that the channels are defined by the space between the perimeter pads (15).  Note these claims does not exclude there still being pads in the middle].  
Regarding claim 28, Kim teaches:
wherein the perimeter pads are located solely at the perimeter of the integrated circuit [Note that any pad not along the perimeter is not called a “perimeter” pad because it is not along the perimeter.  Thus, the perimeter pads of Kim are solely located along the perimeter since being located anywhere else they could not be considered “perimeter” pads.].
Regarding claim 29, Kim teaches:
wherein the solder mask material fills all of the respective channels and physically connects the perimeter pads [every channel contains solder resist (14) and the solder resist connects pads (15) to the edge of CSP (11).
Regarding claim 30, Kim teaches:
wherein the perimeter pads are located at the perimeter of the integrated circuit, so that a portion of each perimeter pad is located at the perimeter of the integrated circuit [one viewing Kim figure 5 would easily notice that pads (15) are placed along the perimeter of the CSP (11) so a portion of each perimeter pad is located at the perimeter].
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 5,936,309) in view of Eisenbeis et al. (US 2008/0216704 A1) and Grieder et al. (US 6,824,041 B2) as applied to claim 1 above, and further in view of Thanu et al. (US 2018/0350712 A1).
Regarding claims 7 and 19, Kim does not teach:
wherein the at least one solderable member includes a 90 degree angle bracket.
Thanu teaches using solderable circular, rectangular, L-shaped spacers, etc.,  (170), which are attached by solder (172, 174), placed proximate the corners of the objects being soldered; 0020 and figures 2-5.  
Since a stand-off/spacer can take any shape as taught by Thanu it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the L-shaped spacer concept into Kim in order to control the desired space between components (11, 13) after reflow, minus any unexpected results.  


Response to Arguments
Applicant's arguments filed 3/25/22 have been fully considered but they are not persuasive.
The applicant argues that the amendment to claim 17 is not addressed by Kim, however as noted above in the rejection of claim 17 Kim does teach this amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                  

/ERIN B SAAD/Primary Examiner, Art Unit 1735